Citation Nr: 0720371	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  01-07 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for arthritis of the 
feet.

4.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

5.  Entitlement to an initial compensable disability rating 
for residuals of injury to the eyes.

6.  Entitlement to an initial disability rating for 
chondromalacia of the left patella, in excess of 10 percent 
disabling.

7.  Entitlement to an initial disability rating for 
chondromalacia of the right patella, in excess of 10 percent 
disabling.

8.  Entitlement to an initial disability rating prior to 
April 29, 2005, for low back pain with L5-S1 radiculopathy, 
in excess of 10 percent disabling.

9.  Entitlement to an initial disability rating from April 
29, 2005, for low back pain with L5-S1 radiculopathy, in 
excess of 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1991 to 
December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for multiple disabilities, and denied service connection for 
a sinus condition, deviated septum, hearing loss in the right 
ear and arthritis of the feet.  A subsequent rating decision 
in March 2002 increased the veteran's claim for an initial 
increased disability rating for chondromalacia of the left 
patella, from noncompensable to 10 percent disabling.  A 
rating decision dated in April 2006 increased the veteran's 
claim for an initial increased disability rating for low back 
pain with L5-S1 radiculopathy, from 10 percent to 60 percent 
disabling and granted service connection for right ear 
hearing loss, considered noncompensable.

The Board notes, with respect to increased ratings, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.

In November 2003, a Travel Board hearing was conducted before 
the undersigned.  At that hearing, the veteran submitted 
additional medical evidence for consideration along with a 
waiver of RO consideration of this evidence.  He thereafter 
submitted further medical evidence with a waiver of RO review 
in January 2004.

In September 2004, the Board denied the veteran's claim for 
an initial increased disability rating for bilateral 
tinnitus, considered 10 percent disabling.  The remainder of 
the veteran's claims were remanded for additional 
development.

The Board also notes that the veteran's representative raised 
the issue of a claim for an increased disability evaluation 
for ankle instability, currently rated as noncompensable.  
This issue has never been on appeal and will therefore not be 
discussed.







FINDINGS OF FACT

1.  A deviated nasal septum is not attributable to active 
military service nor was it aggravated in service.

2.  The veteran's sinus disorder began during service and has 
persisted since that time.

3.  The veteran does not currently have a diagnosis of 
arthritis of the feet.

4.  The veteran's hearing acuity is currently no worse than 
Level I in both ears.

5.  The veteran's residuals of an injury to the eyes are not 
productive of impairment of visual acuity or field loss, rest 
requirements, or episodic incapacity.

6.  The veteran's service-connected right and left knee 
disorders have been manifested by arthritis with painful 
motion with range of motion of zero to 130 degrees, without 
evidence of ankylosis, laxity, cartilage impairment, tibia or 
fibula impairment, or genu recurvatum.

7.  Prior to and after April 29, 2005, the veteran's service-
connected low back pain with L5-S1 radiculopathy was 
manifested by subjective complaints of constant pain, 
moderate limitation of motion, painful motion, and abnormal 
neurological findings, to include radiculopathy and absent 
ankle jerk, resulting in at least moderate functional 
impairment.


CONCLUSIONS OF LAW

1.  The veteran does not have a deviated nasal septum that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).


2.  The veteran does have a sinus disorder that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  The veteran does not have arthritis of the feet that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

4.  The criteria for an initial compensable evaluation for 
bilateral hearing loss disability are not met.  38 U.S.C.A. § 
1155 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 4.85, 4.86 
(2006). 

5.  The criteria for an initial compensable evaluation for 
residuals of an injury to the eyes have not been met.  38 
U.S.C.A. § 1155 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.75, 4.76, 4.76a, 4.83a, 
4.84a, Diagnostic Code 6009 (2006).

6.  A rating in excess of 10 percent is not warranted for the 
veteran's right knee disorder.  38 U.S.C.A. § 1155 (West 2002 
& West Supp. 2006); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5014, 5256-5263 (2006).

7.  A rating in excess of 10 percent is not warranted for the 
veteran's left knee disorder.  38 U.S.C.A. § 1155 (West 2002 
& West Supp. 2006); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5014, 5256-5263 (2006).

8.  Prior to April 29, 2005, the criteria for a rating of 60 
percent for low back pain with L5-S1 radiculopathy have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp. 
2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).

9.  On and after April 29, 2005, the criteria for a rating in 
excess of 60 percent for low back pain with L5-S1 
radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & West Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5293 and 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 ((West 2002 & West 
Supp. 2006).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R.              
§ 3.303(b) (2006).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R.       § 
3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service injury.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence). 

Deviated Nasal Septum and Sinus Disorder

The veteran alleges that his current deviated nasal septum 
and sinus disorder are either the result of his time in 
service or aggravated by his time in service.


Pursuant to statutory provisions, the veteran is entitled to 
the presumption of soundness at the time of his entry into 
service.  Thus, the burden is on VA to rebut the presumption 
by clear and unmistakable evidence that the disorder now 
claimed was both pre-existing and not aggravated by service.  
See VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 
F. 3d 1089 (Fed. Cir. 2004).  Lack of aggravation can be 
shown with competent evidence of no increase in disability 
during service or that any increase in disability is due to 
the natural progress of the pre-existing condition.  If VA 
meets this burden, the claim would be denied, although the 
veteran is free to counter with evidence contrary to that 
cited by VA to show no aggravation or increase in disability.  
Barring this, the claim fails, and service connection is to 
be denied.

Review of the veteran's service medical records indicate that 
the veteran was seen for sinus congestion in March and April 
1994.  In October 1996 and May 1998, the veteran was 
diagnosed with acute sinusitis.  An Ear, Nose and Throat 
(ENT) treatment note in November 1998 noted that the veteran 
suffered from a deviated nasal septum and bilateral threshold 
shift.  A Report of Medical History, also in November 1998, 
noted that the veteran had suffered from sinus problems from 
1994 to the present, possibly caused from the pollution in 
Japan when he was stationed there.  It is clear that both a 
deviated nasal septum and sinus disorder were noted during 
the veteran's time on active duty, thus satisfying the second 
prong of Hickson.  

Following discharge from active duty, the veteran received 
continuing treatment for his sinus disorder.  In January 
2002, the veteran was treated at the Tri-River Family Health 
Center for acute sinusitis.  An x-ray report from Vernon 
Radiology, dated in February 2002, noted that the veteran's 
sinuses were well-developed, well pheumatized and normal in 
appearance.  The February 2002 VA examination report noted 
that no nasal fracture and no nasal obstruction were found.  
There was no tenderness involving the maxillary or ethmoid 
sinuses.  No deviated nasal septum was noted.  The examiner 
concluded that there was no evidence of a deviated nasal 
septum, sinuses were normal, x-rays were normal and the nasal 
bone was normal.  In October 2002, the veteran was again 
treated at the Tri-River Family Health Center and diagnosed 
with acute sinusitis.  The April 2005 VA examination later 
established that the veteran does indeed have a deviated 
nasal septum.  The veteran has established that he currently 
suffers from a sinus disorder and a deviated nasal septum.  
See Hickson, supra

The remaining question is whether the veteran's current 
disabilities are related to his time in service.  

With regard to the veteran's claim of service connection for 
a deviated nasal septum, the April 2005 VA examination noted 
a severe left septal deviation.  The right surface of the 
septum was concave with an inferior septal spur.  The 
examiner diagnosed the veteran with a septal deviation.  It 
was also noted that a severely deviated septum contributes to 
recurrent acute sinusitis.  The examiner also noted that such 
septal deviation was developmental in nature and occurs 
during puberty.  This being so, the Board now turns its focus 
to whether the veteran's condition, assuming it pre-existed 
service, was aggravated.  During the April 2005 VA 
examination, the veteran did not report a history of nasal 
trauma and there was no superimposed injury.  As such, the 
examiner did not find the veteran's deviated septum to be 
related to service.  

The only remaining evidence of record in support of the 
veteran's claim that his deviated nasal septum is related to 
service is his own lay statement.  As noted above, the 
veteran is not competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a deviated nasal septum, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the veteran's claim 
that his current deviated nasal septum is related to service.  
There is not an approximate balance of evidence.  

With regard to the claim of entitlement to service connection 
for a sinus disorder, the evidence of record establishes a 
medical nexus.  The April 2005 VA examination report noted 
the veteran's report that his initial episode of sinusitis 
was in Tokyo in 1995 and he had since that time complained of 
bilateral nasal obstruction.  Physical examination revealed 
no sinus tenderness, facial swelling or proptosis.  A nasal 
endoscopy was performed during the examination.  There was no 
evidence of acute sinusitis based on the endoscopy.  The 
examiner diagnosed the veteran with chronic rhinosinusitis 
with recurrent acute exacerbation and chronic rhinitis.  The 
veteran did not experience itching or frequent sneezing and 
therefore the examiner did not suspect allergic rhinitis 
based on the veteran's medical history.  The veteran was 
diagnosed with chronic rhinosinusitis with recurrent acute 
exacerbation.  The onset of the rhinosinusitis was when he 
was stationed in Tokyo and persisted since that time.

The November 1998 in-service treatment record stated that the 
veteran's sinus disorder was possibly related to the 
pollution in Tokyo.  The April 2005 VA examiner noted that it 
was more likely than not that the primary etiology for the 
nasal obstruction was the septal deviation and the related 
compensatory right inferior turbinate hypertrophy.  Affording 
the veteran the benefit of the doubt, and regardless of the 
fact that his deviated nasal septum did not develop during 
service, the evidence supports a finding that the veteran's 
chronic sinusitis began in service.  

The evidence in this case is approximately balanced regarding 
the question of whether the veteran's chronic sinusitis began 
during military duty.  Therefore, the benefit-of-the-doubt 
will be conferred in his favor and his claim for service 
connection for chronic sinusitis is granted, subject to the 
controlling laws and regulations, which govern awards of VA 
compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.400 (2003); see also Gilbert v. Derwinksi, 
1 Vet. App. 49 (1990).

Arthritis of the Feet

The veteran contends that he currently suffers from arthritis 
of the bilateral feet that is the result of a disease or 
injury in service.

Review of the veteran's service medical records is completely 
negative for any complaints or treatment for arthritis of the 
feet.  The first complaint of pain of the feet was noted in 
December 1999.  Though the record contains many notations of 
the veteran's complaints of bilateral foot pain from December 
1999 forward, he has not received a diagnosis.  In 
particular, the VA examination in February 2002 noted that 
there was no evidence of any calluses, breakdown or unusual 
shoewear patterns.  No devices were needed for ambulation, 
there was no evidence of any vascular changes, edema or 
swelling, hammertoe, high arch or clawfoot.  The veteran had 
little difficulty standing or walking.  X-ray findings of the 
feet were normal.

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, the veteran 
does not currently have arthritis of the feet.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed arthritis of the feet, service connection may not 
be granted.  See also Degmetich v. Brown, 104 F. 3d 1328 
(Fed. Cir. 1997).

The Board has identified no other competent medical evidence 
that establishes the veteran has a current disability.  The 
Board has considered the veteran's statements made in 
conjunction with his claim; however, the veteran is not a 
medical professional and is not competent to offer an opinion 
as to the etiology of his alleged foot disability.  See 
Rucker, supra..

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
arthritis of the feet, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  

Increased Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2006).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2006).

The August 2000 rating decision on appeal granted service 
connection for the aforementioned increased rating issues.  
Where as in this case, an award of service connection for a 
disability has been granted and the assignment of an initial 
rating for that disability is disputed, separate ratings can 
be assigned for separate periods of time based on the facts 
found; in other words, the ratings may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
disability may require re-rating in accordance with changes 
in a veteran's condition.  It is essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  
See 38 C.F.R. § 4.1 (2006).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The evaluation of the same disability under various diagnoses 
is generally to be avoided.  See 38 C.F.R. § 4.14 (2006).  
The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 
(1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  While the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the rating schedule does not provide a separate 
rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  

The veteran has been diagnosed with degenerative joint 
disease (arthritis) in each of the joints that must be rated.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Id.  



Bilateral Hearing Loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345(1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2006).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  However, none of the test results below meets 
the numerical criteria for such a rating.  Thus, the 
veteran's bilateral hearing loss is to be rated by the usual 
method. 

The veteran's service separation examination conducted in 
November 1998, revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
40
40
LEFT
20
25
25
35
55

The veteran participated in a VA audiological examination in 
March 2000.  The puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
30
30
LEFT
10
10
5
20
50

The average decibel loss was 42 for the right ear and 42 for 
the left ear.  Speech recognition ability was 96 percent for 
the right ear and 92 percent for the left ear.  This 
examination results in a mechanical finding of hearing acuity 
Level I for both ears.  This warrants a noncompensable rating 
under 38 C.F.R. § 4.85. 

A subsequent VA audiological examination was performed in 
April 2005.  Puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
40
40
LEFT
15
20
15
30
60

The average decibel loss was 25 for the right ear and 31 for 
the left ear.  Speech recognition ability was 92 percent 
bilaterally.  This examination results in a mechanical 
finding of hearing acuity Level I for both ears.  This 
warrants a noncompensable rating under 38 C.F.R. § 4.85. 

The veteran claims that his bilateral hearing loss warrants 
an increased evaluation.  However, the claim hinges on a 
mechanical application of specifically defined regulatory 
standards.  Although the Board is mindful of the veteran's 
description of his hearing loss, regrettably, the Board is 
bound by the very precise nature of the laws governing 
evaluations of hearing loss disability.

In sum, the Board concludes that the veteran's bilateral 
hearing loss disability does not warrant a compensable rating 
at any time since the effective date of service connection.  
See 38 U.S.C.A. § 5107(b) (West 2002 & West Supp. 2006); 
Gilbert, supra.

Bilateral Eye Disability

The veteran's service-connected residuals of injury to the 
eyes have been rated by the RO under the provisions of 
Diagnostic Code 6009.  Under this regulatory provision, when 
the disability is in chronic form, it is to be rated from 10 
to 100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  Minimum rating during active pathology is 10 
percent.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  See 38 C.F.R. § 
4.84a, Diagnostic Codes 6061 to 6079.  A disability rating 
for visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  See 38 
C.F.R. § 4.75.  The percentage evaluation will be found from 
Table V by intersecting the horizontal row appropriate for 
the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  See 38 
C.F.R. § 4.83a.  A compensable disability rating of 10 
percent is warranted for impairment of central visual acuity 
in the following situations: (1) when vision in one eye is 
correctable to 20/50 and vision in the other eye is 
correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6078 and 6079.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a compensable initial evaluation 
for residuals of an injury to the eyes.  The March 2000 VA 
examination found that the veteran's corrected visual acuity 
of both eyes was 20/20.  Additionally, the April 2005 VA 
examination documented the veteran to have vision correctable 
to 20/20 in both eyes.  As such, the veteran's visual acuity 
does not meet the criteria for a compensable evaluation.
In addition, the medical evidence does not show the veteran 
to have field loss, rest requirements, or episodic 
incapacity.  The VA examinations found the veteran to have 
full confrontation fields, and the diplopia fields and visual 
field tests were not indicated.  The veteran's confrontation 
fields and extraocular movements were both normal.  Moreover, 
the Board notes that there is no documented evidence of rest 
requirements or episodic incapacity.  The veteran was 
diagnosed with facultative hyperopia with a small hole near 
the aura cerota and retina that will not spread.

An addendum to the April 2005 VA examination was added in May 
2005.  The examiner noted that the veteran's corrected vision 
bilaterally was 20/20 and all aspects of the examination were 
normal.  The veteran had imbedded paint or plaster of unknown 
duration in the right eye, just below the visual axis.  It 
was noted that this material could have been from any type of 
work the veteran performed in service.  Again, some lattice 
degeneration was noted with a small hole surrounded by 
pigment in the right eye on the peripheral retina.

The Board does observe that the veteran complains of black 
spots across his field of vision.  However, the veteran does 
not meet the criteria for a compensable evaluation for 
impairment of visual acuity or field loss, rest requirements, 
or episodic incapacity.  As such, the Board finds that the 
veteran's disability more closely approximates a 
noncompensable evaluation.  Therefore, the preponderance of 
the evidence is against an initial compensable evaluation for 
residuals of an injury to the eyes.

Knee Disabilities

The veteran contends that he is entitled to increased ratings 
for his current bilateral knee disorders.  The veteran was 
initially granted a 10 percent disability rating for his 
right knee in the August 2000 rating decision, effective 
February 10, 2000.  That same rating decision also granted 
service connection for his left knee disability, but assigned 
a noncompensable evaluation.  A subsequent rating decision in 
March 2002 increased the veteran's left knee disability from 
noncompensable to 10 percent disabling, effective February 
10, 2000.  The veteran now appeals these 10 percent 
disability ratings.
The veteran's bilateral knee disabilities were each rated 10 
percent disabling under Diagnostic Code 5299-5014, which 
contemplates osteomalacia.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5014.  Diagnostic Code 5299 represents an unlisted 
disability that is rated by analogy to one of the disorders 
rated under 38 C.F.R. § 4.71, here, Diagnostic Code 5014.  
See 38 C.F.R. § 4.27 (2006).

Diagnostic Code 5014 instructs that osteomalacia is to be 
rated under Diagnostic Code 5003, for degenerative arthritis.  
Diagnostic Code 5003 assigns ratings for arthritis when 
limitation of motion is noncompensable under the appropriate 
provision.  

To evaluate the veteran under Diagnostic Code 5003, the Board 
turns first to the question of limitation of motion.  
Diagnostic Codes 5260 and 5261 describe the compensation 
requirements for limitation of motion of the knee.  Separate 
ratings under Diagnostic Code 5260 (leg, limitation of 
flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04 (2004).  The ratings for limitation of 
flexion and extension of a leg (knee) require some showing of 
actual loss of range of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  For the lowest compensable 
impairment, flexion must be limited to 60 degrees and 
extension must be limited to at least 5 degrees.  Id.  

During his March 2000 VA examination, the veteran was noted 
to have full range of motion of both knees.  During the 
February 2002 VA examination, the veteran had flexion to 140 
degrees bilaterally and extension to zero degrees 
bilaterally.  The November 2002 VA examination findings also 
noted full range of motion of the bilateral knees.  The April 
2005 VA examination report noted that the veteran's low back 
pain increased upon extension of his knees, but range of 
motion findings were not included.  There is no other measure 
of range of motion of the knees in the record.  Objective 
medical findings of record do not show flexion limited to 60 
degrees or extension limited to 5 degrees in either leg.  As 
such, disability due to left and right knee arthritis is not 
compensable under Diagnostic Codes 5260 and 5261.

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, as in this case, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  Id.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  Id.  

The veteran currently receives a 10 percent rating for each 
knee under Diagnostic Code 5299-5014.  The evidence shows 
that the veteran has recurrent complaints of tenderness and 
pain on pressure applied to the patella.  See VA 
examinations, March 2000, February 2002, November 2002, April 
2005 and March 2006; private treatment note, P.J. Dain, M.D., 
October 2003.  The veteran currently takes up to eight 
Oxycodone tablets per day for pain and wears knee braces.  
See VA examinations, April 2005 and March 2006.  

The Board finds that the evidence meets the criteria for a 10 
percent rating for each knee based on degenerative arthritis 
confirmed by X-ray and satisfactory evidence of painful 
motion.  According to 38 C.F.R. § 4.59, upon a finding that 
the veteran suffers from arthritis with painful motion, the 
veteran is "entitled to at least the minimum compensable 
rating for the joint."  The veteran is entitled to the 
existing 10 percent rating for each knee under Diagnostic 
Code 5003; however no higher rating is warranted, since the 
range of motion for both knees is not so limited as to 
warrant compensable ratings under either 5260 or 5261.  As 
for an increase based on functional loss, that is simply not 
warranted.  

The Board notes that the veteran has complained of buckling 
and giving way of both knees.  Diagnostic Code 5257 provides 
compensable ratings based on "slight," "moderate" and 
"severe" lateral instability.  See 38 C.F.R. § 4.71a 
(2006).  At each instance of examination, VA or private, no 
ligamentous laxity was found in either knee.  Without some 
evidence demonstrating laxity on examination, the Board finds 
that the veteran does not have lateral instability which 
rises to the level of "slight."  No additional compensable 
rating is warranted.  

The Board has considered whether other diagnostic codes 
pertinent to knee disabilities provide the basis for an 
increased rating, but they do not.  Since the record does not 
show that the veteran's left or right knee disorders involve 
ankylosis, genu recurvatum, subluxation, symptomatic or 
removed semilunar cartilage, or tibia and fibula impairment, 
additional ratings for the veteran's left and right knee 
disorders are not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5263 (2006).

The veteran has left and right knee arthritis confirmed by X- 
rays and functional loss due to painful motion.  A rating of 
10 percent in each knee is warranted for arthritis with 
painful, but not compensable, limitation of motion.  There is 
no other evidence of compensable symptomatology in either 
knee.  As such, ratings in excess of the current 10 percent 
ratings for both the left and right disorders are not in 
order.

Spine Disabilities

The veteran was granted service connection for low back pain 
with L5-S1 radiculopathy effective February 10, 2000.  He was 
assigned a 10 percent disability rating under Diagnostic Code 
5294.  The rating was increased to 60 percent disabling under 
Diagnostic Code 5243, effective April 29, 2005.  The Board 
will inquire into the appropriateness of the 10 percent 
rating in effect prior to April 29, 2005 and the 60 percent 
rating since that date.

The veteran's service-connected lumbar spine disability is 
rated under Diagnostic Code 5294.  The current 10 percent 
rating is warranted for characteristic painful or limited 
motion.  A 20 percent evaluation is warranted when the 
evidence demonstrates muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  The maximum 40 percent rating is warranted when 
evidence demonstrates severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  See 38 
C.F.R. 4.71a, Diagnostic Code 5294 (2002).  

Under Diagnostic Code 5293, a 20 percent rating is warranted 
for moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent rating is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  The maximum 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  See 38 C.F.R. 4.71a, Diagnostic Code 
5293 (2002).  A precedent opinion of VA's Office of General 
Counsel, VAOPGCPREC 36-97 (1997), held that Diagnostic Code 
5293 involves loss of range of motion because of nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic or lumbar vertebrae.

The severity of the veteran's lumbar spine disorder is 
debatable.  On the one hand, the VA examination report of 
February 2000 notes a motor examination of 5/5, normal and 
symmetric reflexes, normal gait and stance and the ability of 
the veteran to walk on his heels and toes normally.  However, 
straight leg raising was positive when the right lower 
extremity was raised to 60 degrees.  The sensory examination 
demonstrated decreased pin sensation in L4, L5 and S1 in the 
right leg.  Right ankle jerk was absent, though left ankle 
jerk was normal with normal reflexes.

A February 2000 electromyograph (EMG) report also indicated 
negative right ankle jerk.  Nerve conduction studies of the 
right lower extremity were within the normal range.  Needle 
examination revealed right extensor digitorum brevis muscle 
showed one third polyphasic motor unit potentials, but the 
remainder of the muscles, including the right L5-S1 
paraspinal muscles, were normal.  The impression was findings 
consistent with right L5-S1 radiculopathy with chronic 
changes and no evidence of acute radiculopathy.

The March 2000 VA examination report noted the veteran's 
complaints of pain radiating down his right leg approximately 
every one to two weeks.  He complained of a sharp pain for a 
few minutes and then a resulting ache.  Moderate tenderness 
was noted along the sacral spine but no sciatic notch 
tenderness.  The veteran had full range of motion and the 
neurological examination was negative.  Straight leg raising 
of the right leg was moderately positive.  The examiner's 
impression was chronic degenerative disc disease of the 
lumbar spine.

Upon x-ray in February 2002, some undermineralization was 
noted of the lumbar spine.  There was some straightening of 
the normal curve, probably due to muscle spasm.  The 
corresponding VA examination continued the diagnosis of 
intervertebral disc syndrome with decreased range of motion.  
There was no scoliosis, kyphosis or localized tenderness 
along the sacral spine and no pain, weakness, fatigue or 
incoordination.  Range of motion findings included the 
following: flexion to 80 degrees; extension to 30 degrees; 
right and left lateral extension to 40 degrees; and right and 
left rotation to 35 degrees.

Magnetic Resonance Imaging (MRI) studies of the lumbar spine 
at the Milford-Whitinsville Regional Hospital in June 2002 
revealed lumbar vertebral bodies that were normal in height 
and alignment, normal intervertebral disc spaces that were 
normal and decreased signal arising from L4-L5 on T2-W1, 
consistent with disc dehydration and degeneration.  An 
addendum associated with the MRI in July 2002, diagnosed 
degenerative disc disease with tenderness in the area of the 
S1 joint, more on the right side.  A private letter from P.J. 
Dain, M.D., dated in June 2002, noted that the veteran had 
difficulty doing any kind of bending or twisting activity and 
that he was unable to work as a welder.  He noted the veteran 
suffered from back pain consistent with the MRI findings and 
diagnosed the veteran with lumbar disc disease.  In July 
2002, Dr. Dain also diagnosed the veteran with low back pain, 
chronic sprain and radiculitis.

Upon review of this evidence, it is clear that the veteran 
has at least moderate limitation of motion of the lumbar 
spine, with objective evidence of pain exhibited upon 
examination, and complaints of increased pain with physical 
activity.  The objective clinical findings as to neurological 
impairment (findings appropriate to the site of a diseased 
disc), or motor, sensory or reflex deficits, are clear.  The 
veteran is absent right ankle jerk with right sided radicular 
pain.  Therefore, there is sufficient evidence that the 
veteran has neurological impairment of the right leg that is 
consistent with the site of his disc disease.

Based on considerations of functional loss and pain on 
motion, the evidence shows that the veteran's lumbar spine 
disability is productive of disability warranting assignment 
of a 60 percent evaluation, and no higher.  In fact, 60 
percent is the highest schedular rating available for disc 
disease, so this is a full grant of the benefit sought on 
appeal.  It is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
there from are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases.  See 38 C.F.R. 4.21 (2006).  The 60 percent rating is 
also warranted in light of the neurological impairment shown 
on the February 2000 EMG report and the February and March 
2000 VA examinations (absent ankle jerk and radiculopathy).  
Examining the medical history of the lumbar spine condition, 
the veteran has clearly suffered a great deal since the 
inception of his claim in 2000.

The Board notes that effective September 23, 2002, VA revised 
the criteria for diagnosing and evaluating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54, 345 (August 22, 2002).  
In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary has done so.

The RO considered all these changes in adjudicating the 
veteran's claim.  The April 2006 supplemental statement of 
the case considered the old and new criteria for evaluating 
disc disease, and the old and new criteria for rating general 
diseases of the lumbar spine.  The old and new rating 
criteria were provided to the veteran and his representative 
in this document.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The old criteria are more favorable to the veteran's claim, 
in that a 60 percent rating can be assigned under those 
criteria.  This is because any rating awarded under the 
amended criteria could only be granted from the date of the 
regulatory change.  See VAOPGCPREC 3-200 (2000).  Regardless, 
the new Diagnostic Code 5293 continues to provide a maximum 
schedular rating of 60 percent, so no higher rating could be 
given to the veteran by considering the new criteria.  
Therefore, the Board will not discuss the new criteria here.

For the reasons above, and resolving any reasonable doubt in 
the veteran's favor, the evidence supports a determination 
that the service-connected lumbar spine disorder more nearly 
approximates pronounced intervertebral disc syndrome with 
recurring attacks and little relief.  Therefore, the Board 
has resolved any reasonable doubt regarding the level of the 
veteran's disability in his favor by assigning the 60 percent 
disability rating for his back condition from February 10, 
2000 to April 29, 2005.

Consideration of other diagnostic codes potentially 
applicable to lumbar spine disorders are not applicable in 
this case since there is no evidence of vertebral fracture 
(Diagnostic Code 5285) or evidence of complete ankylosis, 
meaning immobility, of the lumbar spine (Diagnostic Code 
5286).  Those are the only diagnostic codes that provide a 
schedular rating higher than the 60 percent being assigned in 
this decision.

From September 26, 2003

Under the regulations in effect prior to September 26, 2003, 
the veteran is now in receipt of the maximum 60 percent 
disability rating for disc disease.  See 38 C.F.R. 4.71a, 
Diagnostic Code 5293 (2003).  The only diagnostic codes in 
effect at that time providing a higher rating were Diagnostic 
Codes 5285 and 5286, as noted above and not applicable in 
this case.  

As of September 26, 2003, the Diagnostic Code for rating disc 
disease was changed to 5243, but the criteria remained the 
same, with a maximum 60 percent disability rating.  Also 
effective September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 
C.F.R. 4.71a, Diagnostic Codes 5235-5243.  However, the only 
rating higher than the veteran's current rating is 100 
percent, which requires unfavorable ankylosis of the entire 
spine.  "Unfavorable ankylosis" is defined, in pertinent 
part, as "a condition in which the entire thoracolumbar 
spine is fixed in flexion or extension."  Id., Note (5).  
There is no indication that this is the veteran's situation.

The veteran could get a higher rating under Diagnostic Code 
5243 by combining, under 38 C.F.R. 4.25, separate evaluations 
of the chronic orthopedic and neurological manifestations 
along with the evaluations of all other disabilities.  When 
evaluating intervertebral disc syndrome on the basis of 
chronic manifestations, orthopedic disabilities are to be 
evaluated using the criteria from the most appropriate 
diagnostic code(s), and neurologic disabilities are to be 
evaluated separately using the criteria from the most 
appropriate neurologic code(s).

As for a rating based on lumbar spine range of motion, the 
veteran would, at best, meet the criteria for a 10 percent 
rating under the revised schedule based on his range of 
motion and the presence of mild muscle spasm.  See Vernon 
Radiology report, February 21, 2002; VA examination, February 
21, 2002; UMASS Memorial Hospital, treatment note, February 
3, 2000; and VA examination, April 29, 2005.  VA could also 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  See 38 
C.F.R. 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2006).  

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8520 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120.  The Board has determined this to be the only 
applicable neurological diagnostic code.  Under Diagnostic 
Code 8520, for incomplete paralysis, Diagnostic Code 8520 
provides for a 10 percent disability rating if the condition 
is mild.  If the condition is considered "moderate", a 20 
percent disability rating is provided.  If the condition is 
considered "moderately severe", a 40 percent disability 
rating is provided.  The Board observes that the words 
"mild," "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6.

In conjunction with the evidence noted above, the VA 
examination report dated in April 2005 indicated that upon 
neurological examination, the veteran had deep-tendon 
reflexes and right knee and ankle jerk were absent.  The 
sensory examination was intact to pinprick and light touch.  
He was able to heel, toe and tandem without any difficulty.  
The EMG and nerve conduction studies showed no evidence of a 
lumbosacral lesion electrically.  The MRI of the lumbar spine 
showed a right ostephyte complex at the L4-5 level.  The 
examiner noted that this in combination with clinical 
examination showing the absence of right knee and ankle jerk, 
was consistent with an intermittent L4-5 radiculopathy.  
Therefore, the veteran would, at best, be entitled to a 20 
percent disability rating under Diagnostic Code 8520, for 
incomplete and moderate paralysis.

Therefore, if VA were to evaluate the orthopedic and 
neurologic manifestations separately, the veteran would 
receive a much lower disability rating than being assigned 
herein.  Clearly, the RO's current method of evaluating the 
veteran's disability is to his advantage, since he is 
receiving a rating of 60 percent.

In sum, the revised General Rating Formula for Diseases and 
Injuries of the Spine would not result in a higher rating 
for the veteran's disability for the reasons discussed in 
detail above.  The only diagnostic codes in effect when he 
filed his claim that provide higher ratings are not 
applicable to his disability, and he does not have ankylosis 
of the spine.  Moreover, regulations concerning functional 
loss are not applicable to increase the rating where a 
disability is rated at the maximum level provided by the 
diagnostic code under which it is rated.  See VAOPGCPREC 36-
97 (holding that consideration must be given to the extent of 
disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran 
has received less than the maximum evaluation" under 
Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (Court concluded that remand for the Board 
to consider functional loss due to pain was not appropriate 
where the claimant was already receiving the maximum 
disability rating available for limitation of motion); 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, the rating schedule 
does not require a separate rating for pain).  Therefore, 
because functional loss is already being compensated, and 
because the veteran is receiving the maximum schedular 
evaluation, an increased disability rating based on 
functional loss is not available.

Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for the 
veteran's service-connected low back condition.  The 
regulations establish disability ratings that are intended to 
compensate a veteran for average impairment in earning 
capacity due to a service-connected disorder.  See 
38 U.S.C.A. § 1155 (West 2002 & West Supp. 2006).  The 
veteran has symptomatology indicative of functional loss, 
painful motion and neurologic manifestations.  Although the 
Board sympathizes with the veteran's difficulties due to his 
low back disorder, the Board is constrained to abide by VA 
regulations.  The Secretary has determined that the maximum 
disability rating for disc disease is 60 percent, and this 
evaluation encompasses a level of compensation for persistent 
symptoms due to this disorder, any functional loss that would 
result from this disorder, and for any impairment in earning 
capacity due to these symptoms and functional loss.  Without 
ankylosis of the lumbar spine, or residuals of fracture of 
vertebra, he simply is not entitled to a schedular disability 
rating higher than 60 percent.  The veteran does not meet 
these criteria, and there is no reasonable doubt on this 
matter that could be resolved in his favor.  The Board has 
considered all potentially applicable diagnostic codes, as 
discussed above.

The Board has also considered the rule of DeLuca, supra.  
Prior to April 29, 2005, there is no objective evidence of 
weakened movement, excess fatigability and incoordination.  
On and after April 29, 2005, the veteran receives a 60 
percent rating under DC 5243 of the General Ratings Formula, 
which includes in the criteria "pain, whether or not it 
radiates."  As such, it incorporates the symptoms that would 
justify a grant under DeLuca.  The Board concludes that the 
rule of DeLuca is not for application.

In sum, the Board concludes that the criteria for a rating of 
60 percent for low back pain with L5-S1 radiculopathy prior 
to April 29, 2005 have been met.  The criteria for a rating 
in excess of 60 percent as of April 29, 2005, were not met.

Veterans Claims Assistance Act of 2000

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated in August 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, 
at 187.  Although this letter was not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in August 2003, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in April 2006.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claims.  The August 2003 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-121.  

The Court)recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  See Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).  In this case, the veteran's 
service connection claims were denied, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot.  The remaining claims on appeal 
were granted service connection with disability ratings and 
effective dates assigned, in an August 2000 decision of the 
RO.  VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet.App. 419 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations in 
2000, 2002, 2005 and 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's spine, knee, eye, or hearing 
disabilities since he was last examined.  The veteran has not 
reported receiving any recent treatment specifically for 
these conditions apart from VA and private treatment, the 
records of which are in the file, and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a deviated nasal septum 
is denied.

Entitlement to service connection for a sinus disorder is 
granted.

Entitlement to service connection for arthritis of the feet 
is denied.

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.

Entitlement to an initial compensable disability rating for 
residuals of injury to the eyes is denied.

Entitlement to an initial disability rating for 
chondromalacia of the left patella, in excess of 10 percent 
disabling, is denied.

Entitlement to an initial disability rating for 
chondromalacia of the right patella, in excess of 10 percent 
disabling, is denied.


ORDER (continued)

Entitlement to an initial rating of 60 percent for low back 
pain with L5-S1 radiculopathy, prior to April 29, 2005, is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.

Entitlement to an initial rating in excess of 60 percent for 
low back pain with L5-S1 radiculopathy, from April 29, 2005, 
is denied.




______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


